 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
EXCESS OF LOSS RETROCESSION AGREEMENT
 
BY AND BETWEEN
 
PLATINUM UNDERWRITERS REINSURANCE, INC.
 
(RETROCEDANT)
 
and
 
PLATINUM UNDERWRITERS BERMUDA, LTD.
 
 (RETROCESSIONAIRE)
 
DATED AS OF AUGUST 5, 2008
 


 
ARTICLE 1 -  BUSINESS COVERED
 
This Agreement is to indemnify the Retrocedant in respect of the net excess
liability as a result of any catastrophe loss or losses which may occur during
the term of this Agreement under any original reinsurance contracts written by
the Retrocedant (“Original Reinsurance Contracts”).
 
ARTICLE 2 -  COMMENCEMENT AND TERMINATION
 
This Agreement shall take effect and shall apply to all losses occurring during
the period 5th August 2008 to 4th August 2009 both days inclusive, Local
Standard Time, at the place where the loss occurs.
 
If this Agreement terminates while an occurrence covered hereunder is in
progress, it is agreed that subject to the other conditions of this Agreement,
the Retrocessionaire shall indemnify the Retrocedant as if the entire loss had
occurred during the term of this Agreement.
 
ARTICLE 3 -  EXCLUSIONS
 
The following Exclusion Clauses are attached to and form part of this Agreement:
 
    1. Nuclear Energy Risks Exclusion Clause (Reinsurance) (Worldwide Excluding
U.S.A. & Canada) (Japanese Amendment)
 
    2. Pools, Associations, and Syndicates.
 
    3. War Risk Exlusion Clause.
 
    4. Insolvency Funds Exclusion Clause.
 
    5. Terrorism Clause
 
    6. Any loss or losses resulting from any named storm (which are Tropical
Prediction Center designated named storms) in existence as of August 5, 2008,
including without limitation Tropical Storm Edouard.
 
- 1 -

--------------------------------------------------------------------------------


 
ARTICLE 4 -   TERRITORY
 
Coverage applies within the territorial limits of the United States, its
territories and possessions and the Gulf of Mexico.


ARTICLE 5  - LIMIT AND RETENTION


The Retrocessionaire shall be liable in respect of each and every Loss
Occurrence over and above an initial Ultimate Net Loss of $30,000,000 each and
every loss each and every Loss Occurrence, subject to a limit of liability to
the Retrocessionaire of $50,000,000 Ultimate Net Loss each and every loss or
series of losses arising out of one Loss Occurrence.  Nevertheless, the limit of
liability to Retrocessionaire for all occurrences arising under this Agreement
shall be limited to $100,000,000.
 
ARTICLE 6  - REINSTATEMENT
 
Each loss hereon reduces the amount of indemnity provided under this Agreement
by the amount paid.  Any amount so exhausted shall be automatically reinstated
from the time of the occurrence of loss and for each amount so reinstated, the
Retrocedant agrees to pay an additional premium calculated at pro rata of the
annual premium as respects the fraction of indemnity exhausted and 100% of the
annual premium regardless of the unexpired term of this
Agreement.  Nevertheless, the Retrocessionaire’s liability shall not exceed
$100,000,000 with respect to all Loss Occurrences during the term of the
Agreement.
 
ARTICLE 7 - PREMIUM
 
The premium for this Agreement shall be a flat premium of $11,000,000 payable in
two equal installments on September 1, 2008 and March 1, 2009.
 
ARTICLE 8 - ULTIMATE NET LOSS
 
Ultimate Net Loss shall mean the actual loss paid by the Retrocedant, or for
which the Retrocedant becomes liable to pay, such loss to include 100% of any
Extra Contractual Obligations and 100% of any Excess of Policy Limits loss, and
expenses of litigation and interest, if any, and all other loss expenses covered
under Original Reinsurance Contracts, and such expenses of the Retrocedant
incurred in the handling of loss arising out of Original Reinsurance Contracts
including subrogation, salvage and recovery expenses (office expenses and
salaries of officials and employees not classified as loss adjusters are not
chargeable as expenses for purpose of this paragraph), but salvages and all
recoveries, including recoveries under all reinsurances which inure to the
benefit of this agreement (whether recovered or not), shall be first deducted
from such loss to arrive at the amount of liability attaching hereunder.
 
All salvages, recoveries or payments recovered or received subsequent to loss
settlement hereunder shall be applied as if recovered or received prior to the
aforesaid settlement and all necessary adjustments shall be made by the parties
hereto.
 
For purposes of this article, the phrase “becomes liable to pay” shall mean the
existence of a judgment or award, which the Retrocedant does not intend to
appeal or a release has been obtained by the Retrocedant, or the Retrocedant has
accepted a proof of loss.
 
Nothing in this clause shall be construed to mean that losses are not
recoverable hereunder until the Retrocedant’s net loss has been ascertained.
 
- 2 -

--------------------------------------------------------------------------------


 
ARTICLE 9 – LOSS OCCURRENCE
 
The term “Loss Occurrence” shall mean the sum of all individual losses directly
occasioned by any one disaster, accident or loss or series of disasters,
accidents or losses arising out of one event.  However, the duration and extent
of any one “Loss Occurrence” shall be limited to all individual losses sustained
by the Retrocedant occurring during any period of 168 consecutive hours arising
out of and directly occasioned by the same event except that the term “Loss
Occurrence” shall be further defined as follows:


(i)     As regards windstorm, hail, tornado, hurricane, cyclone, including
ensuing collapse and water damage, all individual losses sustained by the
Retrocedant occurring during any period of 72 consecutive hours arising out of
and directly occasioned by the same event.  However, the event need not be
limited to one state or province or states or provinces contiguous thereto.


(ii)    As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Retrocedant occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an assured's premises by
strikers, provided such occupation commenced during the aforesaid period.


(iii)   As regards earthquake (the epicenter of which need not necessarily be
within the territorial confines referred to in the opening paragraph of this
Article) and fire following directly occasioned by the earthquake, only those
individual fire losses which commence during the period of 168 consecutive hours
may be included in the Retrocedant’s Loss Occurrence.


(iv)   As regards “Freeze,” only individual losses directly occasioned by
collapse, breakage of glass and water damage (caused by bursting of frozen pipes
and tanks) may be included in the Company’s Loss Occurrence.


Except for those Loss Occurrences referred to in (i) and (ii) above, the
Retrocedant may choose the date and time when any such period of consecutive
hours commences provided that it is not earlier than the date and time of the
occurrence of the first recorded individual loss sustained by the Retrocedant
arising out of that disaster, accident or loss and provided that only one such
period of 168 consecutive hours shall apply with respect to one event.


However, as respects those Loss Occurrences referred to in (i) and (ii) above,
if the disaster, accident or loss occasioned by the event is of greater duration
than 72 consecutive hours, then the Retrocedant may divide that disaster,
accident or loss into two or more Loss Occurrences provided no two periods
overlap and no individual loss is included in more than one such period and
provided that no period commences earlier than the date and time of the
occurrence of the first recorded individual loss sustained by the Retrocedant
arising out of that disaster, accident or loss.


No individual losses occasioned by an event that would be covered by 72 hours
clauses may be included in any Loss Occurrence claimed under the 168 hours
provision.


- 3 -

--------------------------------------------------------------------------------


 
ARTICLE 10 - EXTRA CONTRACTUAL OBLIGATIONS
 
This Agreement shall protect the Retrocedant and any original reinsured, within
the limits hereof, where the loss includes any Extra Contractual
Obligations.  The term “Extra Contractual Obligations” is defined as those
liabilities not covered under any other provision of this Agreement and which
arise from the handling of any claim on business covered hereunder, such
liabilities arising because of, but not limited to, the following: failure by
any original reinsured to settle within the policy limit, or by reason of
alleged or actual negligence, fraud, or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of any action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such action.
 
 The date on which any Extra Contractual Obligation is incurred by any original
reinsured shall be deemed, in all circumstances, to be the date of the original
disaster and/or casualty.
 
 However, this Article shall not apply where the loss has been incurred due (i)
solely to the acts, or failure to act, of the Retrocedant in handling its claims
or (ii) to fraud by a member of the Board of Directors or a corporate officer of
any original reinsured acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.


 ARTICLE 11 - EXCESS OF ORIGINAL POLICY LIMITS
 
 This Agreement shall protect the Retrocedant and any original reinsured, within
the limits hereof, in connection with loss in excess of the limit of its
original policy, such loss in excess of the limit having been incurred because
of failure of the original reinsured to settle within the policy limit or by
reason of alleged or actual negligence, fraud, or bad faith in rejecting an
offer of settlement or in the preparation of the defense or in the trial of any
action against its insured or reinsured or in the preparation or prosecution of
an appeal consequent upon such action.
 
 However, this Article shall not apply where the loss has been incurred due (i)
solely to the acts, or failure to act, of the Retrocedant in handling its claims
or (ii) to fraud by a member of the Board of Directors or a corporate officer of
the original reinsured acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.
 
 For the purpose of this Article, the word “loss” shall mean any amounts for
which the original reinsured or Retrocedant would have been contractually liable
to pay had it not been for the limit of the original policy.
 
ARTICLE 12 - NET RETAINED LINES
 
This Agreement applies only to that portion of any reinsurance or any Extra
Contractual Obligations or Excess of Original Policy Limits which the
Retrocedant retains net for its own account, and in calculating the amount of
any loss hereunder and also in computing the amount or amounts in excess of
which this Agreement attaches, only loss or losses in respect of that portion of
any reinsurance or any Extra Contractual Obligations or Excess of Original
Policy Limits which the Retrocedant retains nets for its own account shall be
included.
 
The amount of the Retrocessionaire liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Retrocedant to
collect from any other Retrocessionaire, whether specific or general, any
amounts which may have become due from them, whether such inability arises from
the insolvency of such other Retrocessionaire or otherwise.
 
- 4 -

--------------------------------------------------------------------------------


 
ARTICLE 13- NOTICE OF LOSS AND LOSS SETTLEMENTS
 
The Retrocedant shall advise the Retrocessionaire promptly of any Loss
Occurrence which, in the opinion of the Retrocedant may result in a claim
hereunder and of all subsequent developments thereto which, in the opinion of
the Retrocedant may materially affect the position of the Retrocessionaire.
 
All loss settlements made by the Retrocedant, provided they are within the terms
of this Agreement, shall be unconditionally binding upon the Retrocessionaire
who agrees to pay all amounts for which it may be liable immediately upon being
furnished by the Retrocedant with reasonable evidence of the amount due or to be
due.  In addition, the Retrocessionaire agrees to abide by court and/or
arbitration decisions affecting the Retrocedant’s Original Reinsurance
Contracts.
 
ARTICLE 14 - ARBITRATION
 
SECTION 14.01    As a condition precedent to any right of action under this
Agreement, any dispute or difference between the parties hereto relating to the
formation, interpretation, or performance of this Agreement, or any transaction
under this Agreement, whether arising before or after termination, shall be
submitted for decision to a panel of three arbitrators (the “Panel”) at the
offices of Judicial Arbitration and Mediation Services, Inc. in accordance with
the Streamlined Arbitration Rules and Procedures of Judicial Arbitration and
Mediation Services, Inc.
 
SECTION 14.02    The party demanding arbitration shall do so by written notice
to the responding party.  Retrocessionaire hereby appoints its General Counsel
as its agent to receive any arbitration demand hereunder and Retrocedant hereby
appoints its Chief Financial Officer as its agent to receive any arbitration
demand hereunder.  The arbitration demand shall state the issues to be resolved
and shall name the arbitrator appointed by the demanding party.
 
SECTION 14.03    Within thirty (30) days of receipt of the demand for
arbitration, the responding party shall notify the demanding party of any
additional issues to be resolved in the arbitration and the name of the
responding party’s appointed arbitrator.  If the responding party refuses or
neglects to appoint an arbitrator within thirty (30) days following receipt of
the written arbitration demand, then the demanding party may appoint the second
arbitrator but only after providing ten (10) days' written notice of its
intention to do so, and only if such other party has failed to appoint the
second arbitrator within such ten (10) day period.
 
SECTION 14.04    The two arbitrators shall, before instituting the hearing,
select an impartial arbitrator who shall act as the umpire and preside over the
hearing.  If the two arbitrators fail to agree on the selection of a third
arbitrator within thirty (30) days after notification of the appointment of the
second arbitrator, the selection of the umpire shall be made by the American
Arbitration Association.  Upon resignation or death of any member of the Panel,
a replacement will be appointed in the same fashion as the resigning or deceased
member was appointed.  All arbitrators shall be active or former officers of
property/casualty insurance or reinsurance companies, or Lloyd's underwriters,
and shall be disinterested in the outcome of the arbitration.
 
SECTION 14.05    Within thirty (30) days after notice of appointment of all
arbitrators, the Panel shall meet and determine timely periods for briefs,
discovery procedures and schedules for hearings.  The Panel shall have the power
to determine all procedural rules for the holding of arbitration, including, but
not limited to, the inspection of documents, examination of witnesses and any
other matter relating to the conduct of the arbitration.  The Panel shall
interpret this Agreement as an honorable engagement and not as merely a legal
obligation and shall make its decision considering the custom and practice of
the applicable insurance and reinsurance business.  The Panel shall be relieved
of all judicial formalities and may abstain from following the strict rules of
law.  The decision of any two arbitrators shall be binding and final.  The Panel
shall render its decision in writing within sixty (60) days following the
termination of the hearing.  Judgment upon the award may be entered in any court
of competent jurisdiction.
 
- 5 -

--------------------------------------------------------------------------------


 
SECTION 14.06    Each party shall bear the expense of its own arbitrator and
shall share equally with the other party the expense of the umpire and of the
arbitration.
 
SECTION 14.07    Arbitration hereunder shall take place in New York, New York
unless the parties agree otherwise.
 
SECTION 14.08    The parties hereto hereby expressly (i) submit to the
jurisdiction of the Panel, (ii) agree to comply with all requirements necessary
to give the Panel jurisdiction and (iii) agree to abide by the final decision of
the Panel.
 
SECTION 14.09    This Article 14 shall survive termination of this Agreement.
 
ARTICLE 15 - CURRENCY
 
For purposes of this Agreement, where the Retrocedant receives premiums or pays
losses in currencies other than United States dollars, such premiums or losses
shall be converted into United States dollars at the actual rates of exchange at
which these premiums or losses are entered in the Retrocedant’s books.
 
ARTICLE 16 - ACCESS TO RECORDS
 
The Retrocedant shall place at the disposal of the Retrocessionaire at all
reasonable times, and the Retrocessionaire shall have the right to inspect
through its designated representatives, during the term of this Agreement and
thereafter, all books, records and papers of the Retrocedant in connection with
any reinsurance hereunder, or the subject matter hereof.
 
The Retrocessionaire, except with the express prior written consent of the
Retrocedant, shall not directly or indirectly, communicate, disclose or divulge
to any third party, any knowledge or information that may be acquired either
directly or indirectly as a result of the inspection of the Retrocedant’s books,
records and papers.  The restrictions as outlined in this Article shall not
apply to communication or disclosures that the Retrocessionaire is required to
make to its statutory auditors, retrocessionaires, legal counsel, arbitrators
involved in any arbitration procedures under this Agreement or disclosures
required upon subpoena or other duly-issued order of a court or other
governmental agency or regulatory authority.
 
ARTICLE 17 - INSOLVENCY
 
In the event of the insolvency of the Retrocedant, this reinsurance shall be
payable directly to the Retrocedant, or to its liquidator, receiver, conservator
or statutory successor on the basis of the liability of the Retrocedant without
diminution because of the insolvency of the Retrocedant or because the
liquidator, receiver, conservator or statutory successor of the Retrocedant has
failed to pay all or a portion of any claim.
 
It is agreed, however, that the liquidator, receiver, conservator or statutory
successor of the Retrocedant shall give written notice to the Retrocessionaire
of the pendency of a claim against the Retrocedant indicating the Reinsurance
Contract reinsured, which claim would involve a possible liability on the part
of the Retrocessionaire within a reasonable time after such claim is filed in
the conservation or liquidation proceeding or in the receivership, and that
during the pendency of such claim, the Retrocessionaire may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated any defense or defenses that it may deem available to the
Retrocedant or its liquidator, receiver, conservator or statutory
successor.  The expense thus incurred by the Retrocessionaire shall be
chargeable, subject to the approval of the court, against the Retrocedant as
part of the expense of conservation or liquidation to the extent of a pro rata
share of the benefit which may accrue to the Retrocedant solely as a result of
the defense undertaken by the Retrocessionaire.
 
- 6 -

--------------------------------------------------------------------------------


 
As to all reinsurance made, ceded, renewed or otherwise becoming effective under
this Agreement, the reinsurance shall be payable as set forth above by the
Retrocessionaire to the Retrocedant or to its liquidator, receiver, conservator
or statutory successor, except (1) where the Reinsurance Contracts specifically
provide another payee in the event of the insolvency of the Retrocedant, or (2)
where the Retrocessionaire with the consent of the insured or reinsureds, has
assumed such Reinsurance Contract obligations of the Retrocedant as direct
obligations of the Retrocessionaire to the payees under such Reinsurance
Contracts and in substitution for the obligations of the Retrocedant to such
payees.
 
ARTICLE 18 - OFFSET
 
The Retrocedant and the Retrocessionaire shall have the right to offset any
balance or amounts due from one party to the other under the terms of this
Agreement.  The party asserting the right of offset may exercise such right at
any time whether the balances due are on account of premiums, losses or
otherwise.
 
ARTICLE 19 - ERRORS AND OMISSIONS
 
Any inadvertent delay, omission, error or failure made in connection with this
Agreement shall not relieve either party hereto from any liability which would
attach hereunder if such delay, omission, error or failure had not been made,
provided such delay, omission, error or failure is rectified as soon as
reasonably practicable after discovery.
 
ARTICLE 20 - FEDERAL EXCISE TAX
 
The Retrocessionaire will allow for the purpose of paying Federal Excise Tax a
deduction, from the premium payable to the Retrocessionaire hereunder, of an
amount equal to the applicable percentage of such premium representing the
Federal Excise Tax (as imposed under Section 4371 of the Internal Revenue
Service Code) to the extent such premium is subject to such tax.  In the event
of any return of premium, the Retrocessionaire will deduct the aforesaid
percentage from the return premium payable hereunder and the Retrocedant or its
agent will recover such tax from the United States Government.  In all other
instances, if the Retrocedant should recover any portion of a Federal Excise Tax
that was withheld from the premium paid to the Retrocessionaire, such recovered
amount shall be paid promptly to the Retrocessionaire.
 
ARTICLE 21 - SERVICE OF SUIT
 
In the event the Retrocessionaire fails to pay any amount claimed due hereunder,
the Retrocessionaire, at the request of the Retrocedant, will submit to the
jurisdiction of a court of competent jurisdiction within the United States and
will comply with all requirements necessary to give that court
jurisdiction.  Nothing in this Article constitutes, or should be understood to
constitute, a waiver of the Retrocessionarie's right to commence an action in
any court of competent jurisdiction in the United States, to remove an action to
the United States District Court, or to seek a transfer of a case to another
court as permitted by the laws of the United States or of any state in the
United States.  Service of process in such suit may be made upon Dewey
Ballantine LLP, New York, New York.  In any suit instituted against it upon this
Agreement, Retrocessionaire will abide by the final decision of such court or of
any appellate court in the event of an appeal.
 
The above named are authorized and directed to accept service of process on
behalf of the Retrocessionaire in any such suit and/or upon the request of the
Retrocedant to give a written undertaking to the Retrocedant that they will
enter a general appearance upon the Retrocessionaire's behalf in the event such
a suit is instituted.
 
Further, pursuant to any statute of any state, territory, or district of the
Untied States that makes provision therefore, the Retrocessionaire hereby
designates the Superintendent, Commissioner, or Director of Insurance or other
officer specified for that purpose in the statute (or his successor or
successors in office) as its true and lawful attorney upon whom may be served
any lawful process in any action, suit, or proceeding instituted by or on behalf
of the Retrocedant or any beneficiary hereunder arising out of this Agreement,
and hereby designates the above named as the person to which the said officer is
authorized to mail such process or a true copy thereof.
 
- 7 -

--------------------------------------------------------------------------------


 
ARTICLE 22 - SECURITY
 
If Retrocessionaire is not licensed, or an accredited reinsurer in the State of
Maryland, Retrocessionaire shall establish and maintain a funds withheld
account, trust fund or other form of security for the benefit of Retrocedant as
security for the obligations of Retrocessionaire under this Agreement.  The
funds withheld account, trust fund or other form of security shall be in a form
reasonably satisfactory to Retrocedant and shall comply with the requirements
under Maryland Insurance Law applicable to trust funds, funds withheld accounts,
or other forms of security established for credit for reinsurance purposes.
 
ARTICLE 23 - REPORTS AND REMITTANCES
 
Within thirty (30) days after the close of each quarter in which there are any
losses covered under this Agreement, the Retrocedant will furnish the
Retrocessionaire with a report setting forth such loss payments, loss adjustment
expense paid, monies recovered, reinstatement premium, and net balance due
either party.  If applicable, the Retrocedant will also furnish the
Retrocessionaire with a quarterly statement showing the total reserves for
outstanding losses including loss adjustment expense, and such other information
as may be required by the Retrocessionaire for completion of its financial
statements and other filings.
 
The net balance will be paid within forty-five (45) days after the close of the
respective quarter.
 
ARTICLE 24- MISCELLANEOUS PROVISIONS
 
SECTION 24.01    Severability.  If any term or provision of this Agreement shall
be held void, illegal, or unenforceable, the validity of the remaining portions
or provisions shall not be affected thereby.
 
SECTION 24.02    Successors and Assigns.  This Agreement may not be assigned by
either party without the prior written consent of the other.  The provisions of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns as
permitted herein.
 
SECTION 24.03    Execution in Counterparts.  This Agreement may be executed by
the parties hereto in any number of counterparts and by each of the parties
hereto in separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.
 
SECTION 24.04    Headings.  Headings used herein are not a part of this
Agreement and shall not affect the terms hereof.
 
SECTION 24.05    Amendments; Entire Agreement.  This Agreement may be amended
only by written agreement of the parties.  This Agreement supersedes all prior
discussions and written and oral agreements and constitutes the sole and entire
agreement between the parties with respect to the subject matter hereof.
 
SECTION 24.06    Negotiated Agreement.  This Agreement has been negotiated at
arm’s-length, and the fact that the initial and final drafts will have been
prepared by either party will not give rise to any presumption for or against
any party to this Agreement or be used in any respect or forum in the
construction or interpretation of this Agreement or any of its provisions.
 
- 8 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate by their respective officers duly authorized so to do, on the date set
forth below.




                                                                                                        Platinum
Underwriters Reinsurance, Inc.

                                                        By: /s/ Kevin
Marine              
                                                        Name: Kevin Marine
                                                        Title: Chief Operating
Officer
                                                        Date: September 23, 2008
 
 
                                                        Platinum Underwriters
Bermuda, Ltd.

                                                        By: /s/ Les
Waters            
                                                        Name: Les Waters
                                                        Title: Senior Vice
President
                                                        Date: September 29, 2008
 
- 9 -

--------------------------------------------------------------------------------


 
NUCLEAR ENERGY RISKS EXCLUSION CLAUSE (REINSURANCE) (1994)
(WORLDWIDE EXCLUDING U.S.A. AND CANADA)
(INCLUDES JAPANESE AMENDMENT)

    This agreement shall exclude Nuclear Energy Risks whether such risks are
written directly and/or by way of reinsurance and/or via Pools and/or
Associations.
    For all purposes of this agreement Nuclear Energy Risks shall mean all first
party and/or third party insurances or reinsurances (other than Workers'
Compensation and Employers' Liability) in respect of:
 
(I)
All Property on the site of a nuclear power station.  Nuclear Reactors, reactor
buildings and plant and equipment therein on any site other than a nuclear power
station.
(II)
All Property, on any site (including but not limited to the sites referred to in
(I) above) used or having been used for:
 
(a)
the generation of nuclear energy; or
 
(b)
the Production, Use or Storage of Nuclear Material.
(III)
Any other Property eligible for insurance by the relevant local Nuclear
Insurance Pool and/or Association but only to the extent of the requirements of
that local Pool and/or Association.
(IV)
The supply of goods and services to any of the sites, described in (I) to (III)
above, unless such insurances or reinsurances shall exclude the perils of
irradiation and contamination by Nuclear Material.

 
    Execpt as undernoted, Nuclear Energy Risks shall not include:
 
(i)
Any insurance or reinsurance in respect of the construction or erection or
installation or replacement or repair or maintenance or decommissioning of
Property as described in (I) to (III) above (including contractors' plant and
equipment);
(ii)
Any Machinery Breakdown or other Engineering insurance or reinsurance not coming
within the scope of (i) above;

 
    Provided always that such insurance or reinsurance shall exclude the perils
of irradiation and contamination by Nuclear Material. However, the above
exemption shall not extend to:
 
(1)
The provision of any insurance or reinsurance whatsoever in respect of:
 
(a)
Nuclear Material;
 
(b)
Any Property in the High Radioactivity Zone or Area of any Nuclear Installation
as from the introduction of Nuclear Material or - for reactor installations - as
from fuel loading or first criticality where so agreed with the relevant local
Nuclear Insurance Pool and/or Association.
(2)
The provision of any insurance or reinsurance for the undernoted perils:
 
 - Fire, lightning, explosion;
 
 - Earthquake;
 
 - Aircraft and other aerial devices or articles dropped therefrom;
 
 - Irradiation and radioactive contamination;
 
 - Any other peril insured by the relevant local Nuclear Insurance Pool and/or
Association;

 
    in respect of any other Property not specified in (1) above which directly
involves the Production, Use or Storage of Nuclear Material as from the
introduction of Nuclear Material into such Property.
 
- 10 -

--------------------------------------------------------------------------------


 
Definitions
 
"Nuclear Material" means:
 
(i)
Nuclear fuel, other than natural uranium and depleted uranium, capable of
producing energy by a self-sustaining chain process of nuclear fission outside a
Nuclear Reactor, either alone or in combination with some other material; and
(ii)
Radioactive Products or Waste.
   
"Radioactive Products or Waste" means any radioactive material produced in, or
any material made radioactive by exposure to the radiation incidental to the
production or utilization of nuclear fuel, but does not include radioisotopes
which have reached the final stage of fabrication so as to be usable for any
scientific, medical, agricultural, commercial or industrial purpose.

 
"Nuclear Installation" means:
 
(i)
Any Nuclear Reactor;
(ii)
Any factory using nuclear fuel for the production of Nuclear Material, or any
factory for the processing of Nuclear Material, including any factory for the
reprocessing of irradiated nuclear fuel; and
(iii)
Any facility where Nuclear Material is stored, other than storage incidental to
the carriage of such material.
   
"Nuclear Reactor" means any structure containing nuclear fuel in such an
arrangement that a self-sustaining chain process of nuclear fission can occur
therein without an additional source of neutrons.
   
"Production, Use or Storage of Nuclear Material" means the production,
manufacture, enrichment, conditioning, processing, reprocessing, use, storage,
handling and disposal of Nuclear Material.
   
"Property" shall mean all land, buildings, structures, plant, equipment,
vehicles, contents (including but not limited to liquids and gases) and all
materials of whatever description whether fixed or not.

 
"High Radioactivity Zone or Area" means:
 
(i)
For nuclear power stations and Nuclear Reactors, the vessel or structure which
immediately contains the core (including its supports and shrouding) and all the
contents thereof, the fuel elements, the control rods and the irradiated fuel
store; and
(ii)
For non-reactor Nuclear Installations, any area where the level of radioactivity
requires the provision of a biological shield.

 
    Notwithstanding the provisions of this Clause, certain liabilities the type
of which by market practice and custom have not been declared to the Japanese
Nuclear Pool are covered hereunder.
    
    N.M.A. 1975a (10/3/94) (with Japanese Amendment added).
    Approved by Lloyd's Underwriters' Non-Marine Association.
 
- 11 -

--------------------------------------------------------------------------------


 
WAR AND CIVIL WAR EXCLUSION CLAUSE
 
This Agreement excludes loss or damage directly or indirectly occasioned by,
happening through or in consequence of War, Invasion, Acts of Foreign Enemies,
Hostilities (whether War be declared or not), Civil War, Rebellion, Revolution,
Insurrection, Military or Usurped Power, or confiscation or nationalization or
requisition or destruction of or damage to property by or under the order of any
government or public or local authority, but this exclusion shall not apply to
business written in accordance with the Market War and Civil War Risks Exclusion
Agreement nor to business outside the scope of such Agreement.
 
- 12 -

--------------------------------------------------------------------------------


 
INSOLVENCY FUNDS EXCLUSION CLAUSE
 
This Agreement excludes all liability of the Company arising by contract,
operation of law, or otherwise, from its participation or membership, whether
voluntary or involuntary, in any insolvency fund.  "Insolvency fund" includes
any guaranty fund, insolvency fund, plan, pool, association, fund, or other
arrangement, howsoever denominated, established, or governed, that provides for
any assessment of or payment or assumption by the Company of part or all of any
claim, debt, charge, fee, or other obligation of an insurer, or its successors
or assigns, which has been declared by any competent authority to be insolvent,
or which is otherwise deemed unable to meet any claim, debt, charge, fee, or
other obligation in whole or in part.
 
- 13 -

--------------------------------------------------------------------------------


 
TERRORISM CLAUSE
 
Notwithstanding any provision to the contrary within this Agreement or any
amendment thereto, it is agreed that this Agreement excludes loss, damage, cost
or expense directly or indirectly caused by, contributed to by, resulting from,
or arising out of or in connection with any act of terrorism, as defined herein,
regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.
 
An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:
 
a.    Involves violence against one or more persons; or
 
b.    Involves damage to property; or
 
c.    Endangers life other than the person committing the action; or
 
d.    Creates a risk to health or safety of the public or a section of the
public; or
 
e.    Is designed to interfere with or disrupt an electronic system.
 
This Agreement also excludes loss, damage, cost or expense directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with any action in controlling, preventing, suppressing, retaliating
against or responding to any act of terrorism.
 
Notwithstanding the above and subject otherwise to the terms, conditions and
limitations of this Agreement, in respect only of personal lines, this Agreement
will pay actual loss or damage (but not related cost and expense) caused by any
act of terrorism provided such act is not directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with
biological, chemical, or nuclear pollution or contamination.
 
 
- 14 -
 